Grant, J.
This is a proceeding to open a street across the right of way of the respondent’s road in the village of Royal Oak, between Fourth street and Third street. The respondent contends that the proposed street crosses a part of its station grounds. The evidence does not bear out this contention.
The case is ruled, both in its facts and the conclusions to be deduced therefrom, by Cortirs of Parks and Boulevards of Detroit v. Railway Co., 93 Mich. 58.
It is also urged that the verdict should be set aside because the record shows indisputably that no allowance was made for keeping the crossing in repair, and that the jury awarded only the first cost of construction. No exception was taken to the verdict below upon this ground, and it cannot now be considered here.
Judgment affirmed.
The other Justices concurred.